  Case 1:96-cr-00141-JHR Document 164 Filed 02/17/21 Page 1 of 5 PageID: 96




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,                     :       CRIMINAL ACTION
                                              :
       v.                                     :       Dkt. No. 96-CR-141-01 (JHR)
                                              :
ZEL TISBY,                                    :
                                              :
               Defendant.                     :


      MOTION TO REOPEN DETENTION HEARING AND REQUEST FOR BAIL

       Defendant, Zel Tisby, by and through the undersigned counsel, hereby respectfully

moves this Honorable Court to reopen the detention hearing in the above-entitled action, to

modify the Detention Order entered on February 5, 2021 (ECF No. 163); and more specifically,

respectfully requesting bail. It is respectfully submitted as such for the following reasons.

       On February 5, 2021, defendant, Zel Tisby, was ordered detained pending a Violation of

Supervised Release Hearing with the consent of counsel and with the opportunity to reopen the

detention hearing and request bail. At the time of the original hearing, the undersigned defense

counsel had just been retained and was not able to obtain the information present in this motion.

For that reason, it is respectfully requested that the Court consider releasing Mr. Tisby on bail.

       On November 8, 1996, Mr. Tisby was sentenced and placed on a term of 96 months

supervised release. He graduated from the District’s Reentry Program on June 27, 2017 and was

ordered to have his supervised release term reduced by one year as a result of his successful

completion of the District’s Reentry Program. Before the Court is a violation of supervised

release in three separate parts. The first violation being that Mr. Tisby left the state without

permission on July 4, 2020 and received motor vehicle violations Accomack County, Virginia.

The allegation is that Mr. Tisby did not seek permission to travel out of the District of New
  Case 1:96-cr-00141-JHR Document 164 Filed 02/17/21 Page 2 of 5 PageID: 97




Jersey. This violation constitutes a Grade C violation and Mr. Tisby did in fact discuss this with

his probation officer who advised him that no formal proceedings would take place as a result of

this violation. The second alleged violation constitutes a Grade A violation in that Mr. Tisby was

arrested in a home that was not his residence where six pounds of marijuana and $9,014 in cash

as well as cell phones and Mr. Tisby’s driver’s license were confiscated. Mr. Tisby was released

on his own recognizance on this state charge. The date of the arrest was December 17, 2020.

This date is significant because Mr. Tisby’s brother, William Thompson, passed away from a

stroke in the early morning hours of December 21, 2020. I am enclosing a copy of The Story of

William Thompson (“Exhibit A”), which was presented to mourners at his funeral service on

December 30, 2020. At page 2, paragraph 5, Mr. Tisby is noted to be Mr. Thompson’s brother.

Mr. Tisby was extremely close to Mr. Thompson and was in a state of depression upon learning

of Mr. Thompson’s demise, which is why he did not immediately notify his probation officer

within 72 hours of his arrest which occurred on December 17, 2020. The probation officer

conducted a home visit on December 30, 2020, and spoke with Mr. Tisby’s mother, Carol Tisby,

and requested that Mr. Tisby contact him immediately which did not happen as a result of Mr.

Tisby’s severe depression over the loss of his brother.

       Mr. Tisby is gainfully employed as the manager of Avenue Clippers on Mt. Ephraim

Avenue in Camden, New Jersey, and has been so employed for at least four years. He has been

promised that if he is released, he may continue his employment. Mr. Tisby is able to reside at

his mother’s home which is located at 821 Jackson Street, in Camden, New Jersey, where she

has lived for the past fifty years. Mr. Tisby has no history of nonappearance at any court

proceedings, and it is most respectfully requested that the Court set a reasonable bail so that he

may continue with his employment and to help support his mother.
  Case 1:96-cr-00141-JHR Document 164 Filed 02/17/21 Page 3 of 5 PageID: 98




       WHEREFORE, it is most respectfully requested that this Honorable Court grant the

within defendant’s motion to reopen detention hearing and request for bail, and that the motion

hearing be scheduled on an expedited basis, as soon as the Court may be available, and prior to

the Violation of Supervised Release Hearing which is (tentatively) scheduled for 9:30 AM on

March 4, 2021, before the Honorable Joseph H. Rodriguez.


                                           Respectfully submitted,


Dated: February 17, 2021                   /s/ Jeffrey C. Zucker
                                           Jeffrey C. Zucker, Esquire
                                           ZUCKER STEINBERG & WIXTED, P.A.
                                           415 Federal Street
                                           Camden, New Jersey 08103
                                           jzucker@zswlaw.com
                                           T: (856) 365-0080
  Case 1:96-cr-00141-JHR Document 164 Filed 02/17/21 Page 4 of 5 PageID: 99




                                 CERTIFICATE OF SERVICE

       I, Jeffrey C. Zucker, hereby certify that on this 17th day of February, 2021, I have caused

a true and correct copy of the foregoing Motion to be served upon the following counsel via U.S.

District Court’s electronic filing and via electronic mail:

                               Daniel A. Friedman
                               Assistant United States Attorney
                               Daniel.Friedman2@usdoj.gov
                               U.S. Attorney's Office – District of NJ
                               401 Market Street
                               Camden, NJ 08101




                                               Respectfully,


Dated: February 17, 2021                       /s/ Jeffrey C. Zucker
                                               Jeffrey C. Zucker, Esquire
                                               ZUCKER STEINBERG & WIXTED, P.A.
                                               415 Federal Street
                                               Camden, New Jersey 08103
                                               jzucker@zswlaw.com
                                               T: (856) 365-0080
  Case 1:96-cr-00141-JHR Document 164 Filed 02/17/21 Page 5 of 5 PageID: 100




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,                   :       CRIMINAL ACTION
                                            :
       v.                                   :       Dkt. No. 96-CR-141-01 (JHR)
                                            :
ZEL TISBY,                                  :
                                            :
              Defendant.                    :


                                    PROPOSED ORDER


              AND NOW, this _____ day of February, 2021, upon consideration of defendant

Zel Tisby’s motion to reopen detention hearing and request for bail, seeking an Order vacating

the February 5, 2021 Detention Order (ECF No. 163) and releasing the defendant on bail

pending the Violation of Supervised Release Hearing, the within motion is hereby

______GRANTED ______DENIED.



              AND IT IS SO ORDERED.




                                                  ________________________________
                                                  HON. ANN MARIE DONIO
                                                  UNITED STATES MAGISTRATE JUDGE
